Title: From Thomas Jefferson to Gouverneur Morris, 30 August 1791
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Aug. 30. 1791.

My letter of July 26. covered my first of exchange for a thousand dollars; and tho that went by so sure an opportunity as to leave little doubt of it’s receipt, yet for greater security I inclose a second.

The tranquillity of our country leaves us nothing to relate which may interest a mind surrounded by such bruyant scenes as yours. No matter; I will still tell you the charming tho’ homespun news, that our crops of wheat have been abundant and of superior quality; that very great tho partial drough[ts] have destroyed the crops of hay to the North and corn to the South, that the late rains may recover the tobo. to a midling crop, and that the feilds of rice are promising.
I informed you in my last of the success of our first expedition against the Indians. A second is gone against them the result of which is not yet known. Our public credit is good. But the abundance of paper has produced a spirit of gambling in the funds which has laid up our ships at the wharves as too slow instruments of profit, and has even disarmed the hand of the taylor of his needle and thimble. They say the evil will cure itself. I wish it may. But I have rarely seen a gamester cured even by the disasters of his vocation.—Some new indications of the ideas with which the British cabinet are coming into treaty confirm your opinions, which I knew to be right, but the Anglomany of some would not permit them to accede to. Adieu my dear Sir Your affectionate humble servt.,

Th: Jefferson

